 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH L. STACHEL
     Regional Chief Counsel
 3   DANIEL P. TALBERT
     Special Assistant United States Attorney
 4          Social Security Administration
            160 Spear Street, Suite 800
 5          San Francisco, CA 94105
            Telephone: (415) 977-8995
 6          Facsimile: (415) 744-0134
     Attorneys for Defendant
 7

 8

 9

10                                    UNITED STATES DISTRICT COURT

11                               EASTERN DISTRICT OF CALIFORNIA

12                                       SACRAMENTO DIVISION

13

14    TANICHA JONES,                                  No. 2:18-cv-1094-EFB

15                       Plaintiff,
                                                      STIPULATION AND PROPOSED ORDER FOR
16    v.                                              A THIRTY-DAY EXTENSION FOR
                                                      DEFENDANT TO FILE CROSS- MOTION FOR
17    NANCY A. BERRYHILL,
      Acting Commissioner of Social Security,         SUMMARY JUDGMENT
18
                         Defendant.
19

20          IT IS HEREBY STIPULATED, by and between Tanicha Jones (Plaintiff) and Nancy A.

21   Berryhill, Acting Commissioner of Social Security (Defendant), by and through their respective

22   counsel of record, that Defendant shall have an extension of time of thirty (30) days to deliver her

23   Cross-Motion for Summary Judgment and in Opposition to Plaintiff’s Motion for Summary

24   Judgment. The current due date is December 5, 2018. The new due date will be January 4, 2019.

25   The parties further stipulate that all other dates will be extended accordingly.

26          Defendant requests this extension because the attorney responsible for briefing this case

27   was out of the office for an extended period for family leave. In addition, the recent holidays in

28   November and this week’s unexpected closure of all executive agencies on Wednesday,
 1   December 5, have further compressed the schedules of the attorney drafting the brief in this case
 2   and the undersigned attorney for the Commissioner for reviewing the briefing. The attorney
 3   assigned to brief this case also is new to the office of the undersigned attorney for the
 4   Commissioner, requiring additional time for review by the undersigned attorney, who remains
 5   counsel of record. For all these reasons, Defendant requires an additional 30 days to prepare and
 6   file her Cross-Motion for Summary Judgment and in Opposition to Plaintiff’s Motion for
 7   Summary Judgment. This request is made in good faith with no intention to unduly delay the
 8   proceedings.
 9                                                 Respectfully submitted,
10
                                                   s/ Monica Perales
11                                                 MONICA PERALES
                                                   Attorney for Plaintiff
12                                                 (by email authorization)
13
                                                   MCGREGOR W. SCOTT
14                                                 United States Attorney

15   DATE: December 3, 2018                  By    s/ Daniel P. Talbert
                                                   DANIEL P. TALBERT
16                                                 Special Assistant United States Attorney
17
                                                   Attorneys for Defendant
18

19                                                 ORDER
20
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
21

22
     DATED: December 4, 2018.
23

24

25

26

27

28
                                                        2
